DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US Publication 2010/0242925).
In regards to claims 1-3, Yoshida et al. discloses the claimed limitations including a vehicle (1) comprising:
an engine (22);
at least three wheels (Reference is made to Paragraph 0065) including a front wheel (3) and a rear wheel (4);
a fuel tank (50) positioned above the engine to contain fuel to be supplied to the engine;
a seat (5) rearward of the fuel tank and on which a rider sits;
a canister (30) positioned lower than the fuel tank to adsorb fuel evaporative emission discharged from the fuel tank;
a vent hose (37) to supply the canister with air to desorb the adsorbed fuel evaporative emission from the canister; and
a drain hose (38) including an upstream end connected to the vent hose and a downstream end positioned lower than the canister;
wherein the engine includes a crank shaft to rotate about a rotation axis in response to combustion of fuel; and
the downstream end of the drain hose (38) is positioned lower than the rotation axis of the crank shaft (Reference is made to Figures 1-2);
further comprising: a frame (11) to which the engine is mounted and a swing arm (21) to vertically swing together with the rear wheel with respect to the frame about a rotation axis (16) extending in a left-right direction;
wherein the downstream end of the drain hose is positioned lower than the rotation axis of the swing arm (Reference is made to Figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al.
In regards to claims 11-13, Yoshida et al. discloses the claimed limitations including further comprising: a steering handle (2) to be operated by a rider to steer the vehicle and a cylindrical steering shaft (12) to rotate in response to movement of the steering handle.

Yoshida et al. disclose the claimed limitations excluding, wherein a downstream end of the vent hose is positioned inside of the steering shaft;
wherein the downstream end of the vent hose faces downward on the inside of the steering shaft; and,
wherein the vent hose extends through a through hole that is open at an outer peripheral surface of the steering shaft; and
the downstream end of the vent hose is positioned lower than the through hole of the steering shaft.

Examiner is taking OFFICIAL NOTICE that it is old and well known to provide a gas tank vent/breather hose on ATVs, motorcycles and/or dirt bikes extending upward then down through a central opening on a steering shaft of the vehicle’s front fork assembly to a lower point at which the opening is provided.
In combination, the vent hose of Yoshida et al. with the known routing location for the common gas tank vent/breather hose would have the predictable result of working as intended as the previous known vent/breather hose routing location and the vent hose of Yoshida et al. would be functionally the same in combination as separate.

Based on the above statement of OFFICIAL NOTICE and the finding(s), it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vent hose of Yoshida et al. in view of the teachings of the old and well known common knowledge in the art to include being routed to the inside of the steering column via a through hole and extending downward therefrom since it would have been a simple combination of known prior art elements and methods to yield predictable results.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Hidano et al. (US Publication 2010/0126476).
In regards to claim(s) 4, Yoshida et al. discloses the claimed limitations excluding a drain valve attached to the downstream end of the drain hose to discharge fluid and prevent fluid from entering past the valve from the downstream end of the drain hose.
Hidano et al. discloses valve (34) on a vent/drain line which may prevent backflow of fluid through the line.  Hidano et al. discloses sealing the line to provide a hermetic seal which would prevent fluid flow into the canister, thereby ensuring proper operation of the system which relies on pressure differentials.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drain line of Yoshida et al. in view of the teachings of Hidano et al. to include a valve on the drain line so as to ensure proper operation and preventing backflow by providing a hermetic seal.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Borkowski et al. (US Publication 2016/0187890).
In regards to claim(s) 4, Yoshida et al. discloses the claimed limitations excluding a drain valve attached to the downstream end of the drain hose to discharge fluid and prevent fluid from entering past the valve from the downstream end of the drain hose.
Borkowski et al. discloses a valve (10) on a vent/drain lines which prevents backflow of fluid through the lines.  Borkowski et al. discloses providing a drain line valve which will be held closed at least until a threshold pressure is exceeded to prevent a backflow thereby ensuring proper operation of the system which relies on pressure differentials.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drain line of Yoshida et al. in view of the teachings of Borkowski et al. to include a drain line valve so as to prevent backflow which would spoil the system operation and efficiency.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Tanaka (US Publication 2017/0334285).
In regards to claims 5-8, Yoshida et al. discloses the claimed limitations excluding a rollover valve (as can be seen in Figure 2 and Paragraph 0051, lines 34 and 35 are connected with no valve structure therein).
Tanaka discloses a charge hose (25,26) to guide the fuel evaporative emission discharged from the fuel tank (1) to the canister (29) and a rollover valve (27; Reference is made to Figures 3-5 which show the valve located adjacent the fuel pump assembly and secured to the tank via bracket 15) on the charge hose to open and close in accordance with a posture of the vehicle;
wherein the rollover valve is positioned above the fuel tank (Reference is made to Figures 1-8); and,
the fuel tank is recessed downward from an upper surface of the fuel tank and includes an upper recessed portion in which at least a portion of the rollover valve is provided (Reference is made to Figures 1, 3, 5 and 8);
wherein the upper recessed portion of the fuel tank is recessed downward (Reference is made to Figures 1, 3, 5 and 8) from the upper surface of the fuel tank and recessed inward (Reference is made to Figures 2, 4 and 5) in a width direction of the vehicle from a side surface of the fuel tank; and,
at least a portion of the charge hose is provided in the upper recessed portion (Reference is made to Figures 1-5 and 8); and,
wherein the rollover valve includes an inflow port (27a) through which the fuel evaporative emission flows in and an outflow port (27b) through which the fuel evaporative emission that has flowed in the inflow port is discharged; and,
the inflow port is positioned higher than the outflow port (e.g. in an inverted state; Reference is made to Paragraph 0065); and,
wherein the charge hose includes a first charge hose (25) extending from the fuel tank to the rollover valve; and
a downstream end of the first charge hose is positioned higher than an upstream end of the first charge hose (at least in the inverted state; Reference is made to Figures 3-5 and Paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the tank of Yoshida et al. in view of the teachings of Tanaka to include a roll over valve and securing it in a similar fashion above a recessed portion of the tank so as to prevent liquid outflow from the tank through the charge line to prevent fuel leakage in rollover and flooding of the canister.  Examiner notes that Yoshida et al. has a similarly recessed fuel tank and a fuel pump located akin to Tanaka.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Mills et al. (US Publication 2006/0196481).
In regards to claim(s) 9-10, Yoshida et al. discloses the claimed limitations excluding a rollover valve.
Mills et al. discloses a charge hose (24,36) to guide the fuel evaporative emission discharged from the fuel tank (12) to the canister (40) and a rollover valve (32) provided on the charge hose to open and close in accordance with a posture of the vehicle (Reference is made to Paragraph 0011);
wherein the rollover valve includes an inflow port through which the fuel evaporative emission flows in and an outflow port through which the fuel evaporative emission that has flowed in the inflow port is discharged; and
the inflow port is positioned higher than the outflow port (Reference is made to Figure 1, Paragraphs 0011 and the inversion state disclosed);
a charge hose (24,36) to guide the fuel evaporative emission discharged from the fuel tank to the canister and a rollover valve (32) provided on the charge hose to open and close in accordance with the posture of the vehicle;
wherein the charge hose includes a first charge hose (24) extending from the fuel tank (12) to the rollover valve (32); and
a downstream end of the first charge hose is positioned higher than an upstream end of the first charge hose (Reference is made to Figure 1 and Paragraph 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the charge line of Yoshida et al. in view of the teachings of Mills et al. to include a rollover valve so as to prevent a liquid surge in the event of sloshing or inversion of the fuel tank thereby also preventing dumping of fuel and flooding of the canister.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that several of the other documents included on the PTO-892 form include canisters located as recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616